Citation Nr: 1213390	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah 


THE ISSUES

1. Entitlement to an initial compensable evaluation for alopecia. 

2. Entitlement to an initial compensable evaluation for residuals of status post bunionectomy of the left foot, to include a scar.

3. Entitlement to an initial compensable evaluation for residuals of status post uvulopalatopharyngoplasty (uvulo surgery).

4. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1992 and from July 1997 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the November 2009 decision, the RO granted entitlement to service connection for alopecia, status post bunionectomy of the left foot, residuals of uvulo surgery, and bilateral pes planus with plantar fasciitis, and assigned a noncompensable evaluation for each disability, effective the day after separation from service, November 1, 2009.  The Veteran timely appealed the assigned evaluations.  In a March 2011 rating decision, a decision review officer (DRO) increased the Veteran's noncompensable evaluation for service-connected bilateral pes planus with plantar fasciitis to 10 percent disabling, also effective November 1, 2009.  The Veteran continued to seek higher ratings, including for the bilateral pes planus with plantar fasciitis.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In July 2011, the Veteran testified at a video conference hearing held before the undersigned.  A copy of the transcript is of record.  

The issues of entitlement to an initial compensable evaluation for residuals of status post uvulo surgery and an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the claims decided herein has been obtained.

2.   The evidence of record reflects that the symptoms of the Veteran's service-connected alopecia most closely approximates loss of all body hair. 

3.  The evidence of record demonstrates that the Veteran's residuals of status post bunionectomy of the left foot are characterized by pain and include a painful scar.

CONCLUSIONS OF LAW

1.  The criteria for the maximum, 10 percent schedular evaluation for alopecia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7831 (2011).     

2.  The criteria for a 10 percent evaluation, but no higher, for residuals of status post bunionectomy of the left foot have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5280, 4.118, Diagnostic Code 7804 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As noted above, the claims for higher ratings on appeal arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection for her disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The RO also obtained the medical records underlying the Social Security Administration's (SSA's) disability determination.  A copy of the SSA's decision awarding these benefits is not of record.  However, because there is no indication that the Veteran was found disabled due to either her alopecia or left foot bunionectomy residuals, the Board will decide the claims for higher initial ratings for these disabilities without reviewing the SSA's disability determination decision.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims).

The Veteran was also provided VA examinations as to the severity of her alopecia and left foot bunionectomy residuals.  As shown below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, although the Veteran indicated generally that he conditions had worsened since the most recent examinations, she did not indicate, and the evidence does not reflect, that the disabilities underlying the increased ratings claims being decided herein had worsened beyond the level of the 10 percent ratings being granted.  Consequently, the Board finds that new examinations are not warranted with regard to these claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (the mere passage of time does not trigger VA's duty to provide additional medical examination absent deficiency in the evidence of record).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to higher initial evaluations for alopecia and residuals of status post left foot bunionectomy, to include a scar, are thus ready to be considered on the merits.

II. Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons stated below, the Board finds that uniform ratings are warranted with regard to the claims herein decided.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board notes that, as of October 23, 2008, revised provisions for evaluating the skin were enacted, and these provisions apply to claims such as this one, received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Alopecia

Under the rating criteria for the skin, the Veteran is currently assigned a noncompensable rating for her service-connected alopecia.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7831.  Alopecia areata is warranted a noncompensable rating for loss of hair limited to scalp and face and a 10 percent rating for loss of all body hair. Id. 

For the following reasons, the Board finds that the maximum schedular evaluation is warranted for the Veteran's service-connected alopecia throughout the appeal period.

In September 2009, the Veteran underwent a VA general medical examination and was diagnosed, in pertinent part, with alopecia.   The examiner noted that the Veteran's hair loss was confined to the scalp, and that approximately 50 percent of exposed skin was affected.  In December 2010, the Veteran underwent a VA skin examination.  The examiner noted the Veteran was currently not on any medication for alopecia and that the Veteran continued to lose hair on the scalp predominantly.  Significantly, the examiner changed the Veteran's diagnosis from alopecia areata to alopecia totalis, i.e., total loss of head hair, because "[t]here [was] at least 99 percent of the scalp hair loss present . . . [and] the Veteran [was] continuing to lose hair and very few hair follicles [were] left on the scalp." 

A March 2011 VA surgery outpatient record revealed the Veteran underwent a skin biopsy, and the objective results revealed diffuse alopecia. The differential diagnosis (ddx) included diffuse alopecia areata, reverse ophiasis pattern versus central centrifugal cicatricial alopecia versus diffuse telogen effluvium. The physician noted, in pertinent part, that he was not convinced there was scarring.  A March 2011 VA dermatology note indicated that there was a large alopecic patch of crown and frontal scalp with small rim of remaining frontal hairline; occipital and temporal scalp hair still intact, and no involvement of the eyelashes, eyebrows, groin, or axillary hair.

In addition, during the July 2011 Board hearing, the Veteran removed her hat and the undersigned noted for the record that most of the Veteran's hair was gone from her head. The Veteran also testified that she had no hair under her arms or on her legs.  The Board finds the Veteran's testimony with regard to loss of arm and leg hair to be credible.  Moreover, she is competent to testify as to her observations, although this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is conflicting evidence with regard to the precise amount and location of hair loss.  While the September 2009 VA examiner noted that hair loss was confined to the scalp, the December 2010 VA examiner noted that the hair loss was predominantly of the scalp, indicating that hair loss was not only from the scalp.  Moreover, the December 2010 VA examiner changed the diagnosis from one indicating partial loss of scalp hair to one indicating total loss of scalp hair.  The evidence does not reflect that the Veteran has lost all body hair.  However, even though loss of all body hair is the criterion for a 10 percent rating, when there is a criterion for a noncompensable rating and one for a 10 percent rating, a Veteran's symptoms need only more nearly approximate the criterion for the 10 percent rating in order to warrant that rating, and need not duplicate this criterion exactly.  38 C.F.R. § 4.7.  Given the medical and lay evidence indicating that she has lost hair in parts of her body other than the scalp in addition to virtually all of her scalp hair, and with all reasonable doubt resolved in her favor, the Board finds that the symptoms of the Veteran's alopecia more nearly approximate loss of all body hair than loss of hair limited to scalp and face.  Consequently, the maximum schedular 10 percent rating is warranted for the Veteran's alopecia throughout the appeal period.

B. Residuals of Status Post Bunionectomy of the Left Foot

At the July 2011 Board hearing, the Veteran testified, in pertinent part, that she has been given shoe inserts for the left foot which provide a quick fix and little relief, and that her left foot aches as a result of a screw inserted during the bunionectomy. She also reported that the scar on her left foot is constantly painful and itches.

Under the current rating criteria for the foot, the Veteran is currently assigned a noncompensable rating for her service-connected residuals of status post bunionectomy of the left foot. See 38 C.F.R. § 4.71a, DC 5280.  A 10 percent disability rating for unilateral hallux valgus is warranted when the evidence either shows it is severe, if equivalent to amputation of great toe, or operated with resection of metatarsal head.  

For the following reasons, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation for the Veteran's service-connected residuals of status post bunionectomy of the left foot under Diagnostic Code 5280.  The evidence reflects neither symptoms equivalent to amputation of the great toe nor resection of the metatarsal head.  On the September 2009 VA general medical examination, the arch was deficient bilaterally to the extent that it was considered moderate pes planus.  The Achilles tendon was is in proper alignment with the forefoot and nontender to manipulation.  There was tenderness to palpation over the left first dorsal metatarsophalangeal joint and tenderness to palpation bilaterally where the plantar fascia met the calcaneus.  While tenderness was present, there was normal strength, the Veteran walked on toes and heels without difficulty or pain, with normal posture and gait, with no guarding of movement, no swelling, no deformities, normal stability, no assistive devices, no abnormal movement or guarding, and no pain expression on manipulation.  Repetitive bilateral foot rocking and heel and toe walking did not decrease the range of motion or function and resistance did not decrease range of motion or joint function.  Similarly, on the December 2010 VA examination, there was tenderness in the dorsal aspect, slight lateral to the bunionectomy scar in the left foot and with slight soft tissue swelling and bilateral plantar tenderness. There were no other deformities, and the examiner noted that the bunionectomy surgery had achieved results in correcting the angulation.  In addition, although the Veteran testified during the July 2011 Board hearing that her left foot ached and that the prescribed shoe inserts provide little relief, she was able to use her left foot while walking and rest as needed.  Given the mostly normal findings described above, as well as the December 2010 VA examiner's conclusion that the bunionectomy surgery had been successful, the Board finds that, even considering the Veteran's lay testimony, the symptoms of the disability do not more nearly approximate equivalence to amputation of the great toe or resection of the metatarsal head.  Consequently, an initial compensable rating is not warranted for residuals of status post left foot bunionectomy under DC 5280.

The Board has considered whether any other diagnostic codes pertaining to the foot are applicable in this case to warrant a compensable rating.  The evidence of record does not show the Veteran's residuals include an acquired left claw foot, unilateral metatarsalgia, hammer toe on the left foot, malunion or nonunion of the tarsal or metatarsal bones of the left foot, or any other left foot injury.  Thus, a compensable rating under DCs 5278, 5279, 5282, 5283, or 5284 is not applicable in this case.  In addition, although the September 2009 VA examiner noted that the arch was deficient bilaterally to the extent that it was considered moderate pes planus, the Veteran is being separately compensated for bilateral pes planus.
 
However, the painful scar warrants a 10 percent rating.  Under the rating criteria for the skin, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.   The above evidence reflects that the Veteran has a left foot bunionectomy scar, and her testimony that her scar is painful is competent and credible.  Consequently, she is entitled to a 10 percent rating for this painful scar throughout the appeal period.
 
The Board has considered whether any other diagnostic codes pertaining to the Veteran's skin, particularly with regarding to the Veteran's scar, are applicable in this case to warrant an evaluation in excess of the currently assigned 10 percent rating.  DC 7801 warrants a 20 percent rating for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear and at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  The evidence of record does not indicate the Veteran's scar is characterized by these criteria.  Additionally, the evidence of record is against a finding of any disabling effects not considered under the currently assigned 10 percent disability rating, thus DC 7805 does not assist the Veteran in obtaining an evaluation higher than 10 percent for the claim on appeal. 

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent, but no higher, for a scar residual to the left foot bunionectomy is warranted.  See Gilbert, 1 Vet. App. at 55.

C. Extra-Schedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular criteria fail to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

The discussion above reflects that the symptoms of the Veteran's alopecia and left foot bunionectomy residuals are fully contemplated by the applicable rating criteria.  The maximum 10 percent rating for alopecia under DC 7831 contemplates loss of all body hair and the diagnostic codes applicable to the foot contemplate many different types of foot-related symptomatology.  The evidence of record also does not demonstrate that either disability has caused marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Accordingly, a referral for consideration of an extra-schedular evaluation for these claims is not warranted. 


ORDER

Entitlement to an initial evaluation of 10 percent, but no higher, for alopecia is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent, but no higher, for a scar residual to left foot bunionectomy, is granted, subject to the criteria applicable to the payment of monetary benefits.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to an initial compensable evaluation for residuals of status post uvulo surgery and an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the claim for an initial compensable evaluation for residuals of status post uvulo surgery, the Veteran underwent two VA examinations. In September 2009, the Veteran reported that although she can swallow liquids and solids, she has difficulty swallowing and occasional gagging. Subsequently, the December 2010 VA examination report noted the Veteran's surgical procedure two years prior did not significantly help because the Veteran reported her snoring continued, although to a lesser degree than before the surgery. Following the evaluation, the examiner listed the Veteran's residuals as snoring and sleep disturbance. Most recently, the Veteran testified at the July 2011 Board hearing that her airway closes, causing her to gasp for air, about twice per month, she has no control over her bowels about twice per month, she still snores, and that her voice has changed.

Since VA undertook to provide an examination for this claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 2010 VA examination report is inadequate in light of the Veteran's testimony regarding the increased severity of her symptoms at the July 2011 Board hearing, as noted above. Thus, an additional examination, to include any and all indicated evaluation tests, deemed necessary by the appropriate examiner, is necessary to ascertain the current severity and impairment of the Veteran's service-connected residuals of uvulo surgery. 

With regard to the Veteran's claim for an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis, the Veteran testified at the July 2011 Board hearing that she was currently receiving treatment for this disorder at a VA facility in Temple, Texas. The Board notes that the most recent VA outpatient treatment record in the Veteran's claims file from the VA Medical Center (VAMC) in Temple, Texas is dated March 2011. Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim. Therefore, as VA has notice of the potential existence of outstanding VA outpatient treatment records from the Temple VAMC from March 2011, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Furthermore, the virtual claims file contains evidence that the Veteran was entitled to monthly disability benefits from the SSA beginning November 2008 and that she became disabled under SSA rules in October 2007. In a June 2010 report of general information, via a VA Form 21-0820, the Veteran was informed that the medical evidence she submitted was received and listed as copies of medical records from Central Texas Health Care System (HCS). The Board acknowledges that the claims file contains the medical records underlying the determination made by the SSA, but a copy of its decision is not of record.  The copy of the SSA's disability determination decision may be relevant to the claims for higher initial evaluations for status post uvulo surgery and bilateral pes planus with plantar fasciitis.  When VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, it must obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Therefore, an attempt should be made by the RO to obtain a copy of the SSA decision awarding the Veteran disability benefits. 

Accordingly, these matters are REMANDED to the RO for the following actions:  
	
1.  Obtain from the SSA a copy of its decision awarding the Veteran disability benefits.  In requesting this evidence, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested information is not available, or if the search for any such decision otherwise yields negative results, that fact should clearly be documented in the electronic claims file, and the Veteran and her representative should be informed in writing.

2.  Obtain any outstanding records of VA treatment pertaining to the Veteran's service-connected bilateral pes planus with plantar fasciitis from the Temple VAMC from March 2011, the date of the most recent VA outpatient treatment record from that facility, to the present.  All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and her representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Schedule the Veteran for the appropriate examination to determine the current severity of her service-connected residuals of uvulo surgery.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  As this is a paperless appeal, the Veteran's electronic claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.114, Diagnostic Codes 7203 and 7205 should be assessed and documented.  The examiner should render specific findings with respect to the existence and extent of any stricture of the Veteran's esophagus, to include whether it is moderate, severe by permitting liquids only, or permitting passage of liquids only with marked impairment of general health.

4. Thereafter, the remaining issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


